Citation Nr: 1534932	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a benefits payment rate higher than 80 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty service in the Navy from July 2001 to October 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative determination by a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted the Veteran educational benefits of 80 percent of the maximum amount payable under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  The Veteran disagreed with the percentage awarded to him and perfected an appeal.  In April 2014, the Board remanded the case to the Oakland, California RO, which currently has jurisdiction of the claim, for further development.  The case has subsequently been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 30 continuous days.
 
2.  The evidence of record demonstrates that the Veteran was discharged from service due to a service-connected mental disability.


CONCLUSION OF LAW

The criteria for a benefits payment rate of 100 percent of maximum for educational assistance under the Post-9/11 GI Bill have been met.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  VA educational programs, however, contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  As the decision herein is favorable to the Veteran and the Board is granting the maximum available benefit, compliance with the duties to notify and assist need not be addressed.  

II.  Merits of the Claim

In August 2010, the Veteran submitted an application for 38 U.S.C.A. Chapter 33 educational benefits, known as Post-9/11 educational assistance benefits.  In a December 2010 administrative decision, the Buffalo RO granted the Veteran's claim for such benefits and assigned a benefit level of 80 percent of the maximum amount payable under the act.  The Veteran disagreed, contending that he qualified for 100 percent of the maximum amount payable because his creditable active duty service consisted of at least 30 continuous days on active duty and his discharge from the Navy was on the basis of a medical disability for which service connection was subsequently established.  After reviewing the record, the Board finds that the Veteran has met the criteria for the 100 percent rate of payment, as will be explained.  

Under 38 U.S.C.A. Chapter 33, the amount of educational assistance payable is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; and 100 percent is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640(a). 

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that he served on active duty from July 27, 2001 to October 31, 2003.  The aggregate length of creditable active duty service totals 781 days, which clearly is at least 24 months of service but less than 30 months, including entry level and skill training, under 38 C.F.R. § 21.9640.  This is reflective of his current benefits payment rate of 80 percent of the maximum payable.  Moreover, his creditable active duty service consists of at least 30 continuous days, which meets one criterion for a benefits payment rate of 100 percent.  This case turns on whether he meets the other criterion for a benefits payment rate of 100 percent, that is, whether his Navy discharge was due to service-connected disability.  

On the Veteran's DD Form 214, the separation authority was identified in part as "MPM [MILPERSMAN] 1910-120," indicating that separation was for the convenience of the government due to a physical or mental condition.  The separation code was identified as "JFV," indicating that separation was due to a condition, not a disability, that interfered with the performance of duty.  The Department of Defense confirmed with the RO in September 2014 that JFV stood for a discharge  that was "not with a disability."  Also in the claims file, Department of Defense Data Records indicate that the separation reason was CIWD (condition interfering with duty).

It is observed that during the pendency of the appeal, the Veteran sought to have his character of discharge amended from General (Under Honorable Conditions) to Honorable, and to have the narrative reason for his separation amended from "condition, not a disability" to a mental disability.  In a November 2012 decision, the Naval Discharge Review Board (NDRB) determined after a documentary review that both the character of discharge and the narrative reason for separation were proper and would remain unchanged.  The NDRB acknowledged evidence that the Veteran was receiving VA disability benefits at the 70 percent level, but stated that VA criteria for determining eligibility for VA benefits were different than Navy criteria for determining a service member's discharge characterization.  In light of evidence of a diagnosis of adjustment disorder with chronic depressed mood by a qualified medical officer and multiple instances of misconduct, the NDRB found in part that the discharge of the Veteran for a condition, not a disability was proper.  The Veteran was notified of the NDRB decision by a February 2013 letter.  

The Board has reviewed the service department records in the file which pertain to the circumstances of the Veteran's discharge.  It is acknowledged that the Veteran's file does not contain a Notification of Separation Proceedings or findings of a Physical Evaluation Board leading to the final separation determination.  Nevertheless, there is sufficient evidence of record to support the conclusion that the mental disorder diagnosed in the weeks preceding his discharge was the condition on which his separation was based.  For example, in early October 2003 (less than one month before his date of discharge) the Veteran received a psychiatric evaluation after a suicidal gesture.  The Veteran reported increasing depression since joining the Navy.  He was diagnosed with adjustment disorder with depressed mood, chronic, and the examining medical officer determined that the Veteran was cleared for full duty.  He also observed that the Veteran had displayed a pattern of difficulty in adapting to the military, that his recent suicide gesture was an indicator of what may be anticipated in the future, and that he represented a continuing danger to himself.  For these reasons, the medical officer found the Veteran to be incapable of completing his obligated service in any capacity and strongly urged an administrative separation.  In a December 2003 memorandum summarizing the Veteran's administrative separation, the Veteran's commanding officer commented that a medical evaluation had determined that the Veteran had an ongoing mental health problem, and that he also had been found guilty for unauthorized absence and failure to obey an order or regulation [for misconduct occurring in July and August 2003].  He found the Veteran's behavior did not align with the Navy's core values and therefore recommended the Veteran be separated from the Navy with a General (Under Honorable Conditions) discharge.  

Given that no other condition was noted as contributing to the recommendation for the separation of the Veteran, the evidence demonstrates that the adjustment disorder with chronic depressed mood was the basis for the separation from service.  Indeed, in its decision in November 2012 the NDRB specifically noted that the Veteran's command had "recommended separation due to Condition, Not a Disability for his adjustment disorder with chronic depressed mood."  

Furthermore, despite the fact that the service department has classified the adjustment disorder as a "condition, not a disability," VA records show that the RO subsequently granted service connection for the same mental disorder in a February 2010 rating decision, in which it found that service treatment records showed he was "assessed with adjustment disorder with depressed mood, chronic, with an opinion of administrative separation."  The RO assigned a 30 percent rating for the disability, effective in February 2009, which is the date of receipt of his claim.  The disability was later re-characterized as major depressive disorder, evaluated as 70 percent disabling from August 2010 and 100 percent disabling from August 2011.  

Considering the evidence of record, the Board finds that the Veteran served on active duty for more than 30 continuous days and was discharged from service due to a service-connected disability.  While the service department records indicate that the Veteran was discharged for a "condition, not a disability," the fact is that the Veteran was found unsuitable for further duty by a medical officer and his commanding officer, and separated from service due to adjustment disorder with chronic depressed mood, which was re-characterized after service as major depressive disorder.  Under VA law, major depressive disorder is recognized as a disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  His mental disorder was service-connected by VA, soon after he filed a claim for disability benefits based on the mental disorder.  

As the applicable regulations provide that a Veteran who served for 30 or more continuous days that is discharged for a service-connected disability is eligible for the 100 percent level of educational assistance benefits, the appeal must be granted.  Accordingly, the Board concludes that the Veteran meets the criteria for educational assistance at the payment rate of 100 percent under the Post-9/11 GI Bill.
 


ORDER

A benefits payment rate of 100 percent for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


